DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the specification filed on 06/06/2022 have not introduced a new matter, thus it has been accepted and entered. 
Terminal Disclaimer
The terminal disclaimer filed on 06/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/752,280 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/06/2022, with respect to the claim objections of claims 1, 6 and 11 have been fully considered and are persuasive in view of the amendment filed on 06/06/2022.  The claim objections of claims 1, 6 and 11 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 06/06/2022, with respect to the provisional nonstatutory double patenting rejections of claims 1-15 have been fully considered and are persuasive in view of terminal disclaimer filed on 06/06/2022.  The provisional nonstatutory double patenting rejections of claims 1-15 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 06/06/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-15 have been fully considered and are persuasive in view of terminal disclaimer filed on 06/06/2022.  The 35 U.S.C. 103 rejections of claims 1-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/O135996 A1 discloses a data frame including an VLAN identifier (paragraphs [65-66, 76-83]) and exchanging synchronization messages (paragraph [127]). 
 US 2020/0828872 A1 discloses exchanging synchronization messages between master node and slave node (Fig. 1, 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        June 18, 2022